Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    07-NOV-2019
                                                    12:13 PM



                        SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 SHAUN WRIGHT and ANNETT WRIGHT,
                Respondents/Plaintiffs-Appellees

                              vs.

               MIYAKE CONCRETE ACCESSORIES, INC.,
                 Petitioner/Defendant-Appellant,

                              and

               MIYAKE CONCRETE ACCESSORIES, INC.,
                Third-Party Plaintiff-Appellant,

                              vs.

        SAMUEL S. KIYABU, dba KIYABU CONSTRUCTION, INC.,
      SANDPIPER CONSTRUCTION, INC., a Hawai#i corporation,
   DESPINS GENERAL CONSTRUCTION, INC., a Hawai#i corporation,
     BRIAN SHIMOMURA and BRIAN SHIMOMURA & ASSOCIATES, LLC,
              a Hawai#i Limited Liability Company,
               Third-Party Defendants-Appellees.
                       (CIV. NO. 09-1-0748)

----------------------------------------------------------------
               DESPINS GENERAL CONSTRUCTION, INC.,
                       Plaintiff-Appellee,

                              vs.

                SHAUN WRIGHT and ANNETT WRIGHT,
                     Defendants-Appellees,


                              and
                    SHAUN WRIGHT and ANNETT WRIGHT,
                      Counter-Claimants-Appellees,

                                  vs.

                DESPINS GENERAL CONSTRUCTION, INC.,
                    Counter-Defendant-Appellee.
                        (CIV. NO. 10-1-0191)

 ----------------------------------------------------------------
     MIYAKE CONCRETE ACCESSORIES, INC., a Hawai#i corporation,
                       Plaintiff-Appellant,

                                  vs.

     BRIAN S. SHIMOMURA and BRIAN SHIMOMURA & ASSOCIATES, LLC,
                a Hawai#i Limited Liability Company,
                       Defendants-Appellees.
                        (CIV. NO. 11-1-0153)


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
        (CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Miyake Concrete

Accessories, Inc.’s application for writ of certiorari, filed on

September 24, 2019, is hereby rejected.

           DATED:   Honolulu, Hawai#i, November 7, 2019.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson




                                   2